Title: Thomas Jefferson to Thomas Cooper, 9 April 1819
From: Jefferson, Thomas
To: Cooper, Thomas


          
            Dear Sir
            Monticello Apr. 9. 19.
          
          Mr Leschot of Charlottesville going on to Philadelphia, we charge him with a sum of money, sufficient as we suppose to pay for the 5 stoves. should we undercalculate the amount the dealer in these articles will surely trust us for what it may be deficient on my assurance that it shall be remitted as soon as known. he must put them, in proper condition, on board some vessel bound to Richmond, address them to Capt Bernard Peyton there, reserving from the money mr Leschot carries what expences must be necessarily paid in Philadelphia. it is safest to leave the  freight to Richmond to be paid by Capt Peyton.   the importance that the inclosed letter to mr Ware a carpenter should get safely to him induces me to give it the protection of your cover, and that you may understand and excuse it I leave it open for your perusal. I shall set out for Poplar Forest the day after tomorrow and be back the first days of May. Accept my friendly & respectful salutations
          Th: Jefferson
        